Citation Nr: 1528258	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for dysthymic disorder and assigned a 10 percent evaluation, effective August 26, 2008.  In March 2012, the RO increased to 30 percent the Veteran's rating, effective August 26, 2008.  In his March 2012 substantive appeal, the Veteran requested a Board hearing.  Such hearing was scheduled in June 2015; however, in June 2015, the Veteran cancelled this request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The issue of entitlement to service connection for upper lobe adenocarcinoma with lumbar spine metastases has been raised by the record (See March 2015 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was last examined by VA to assess his dysthymic disorder in March 2009.  His representative has requested another examination to assess the current severity of the Veteran's dysthymic disorder.  Although the mere passage of time is not sufficient to warrant a new examination, the Board notes that it has now been more than six years since the last examination, and the Veteran's representative has alluded to a worsening of symptoms.  Thus, the Board finds that a new examination may be useful.  Additionally, efforts should be made to obtain any outstanding and/or updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Secure, for the record, copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for his dysthymic disorder.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from all private providers.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate provider to assess the severity of his dysthymic disorder.  A complete rationale for any opinions offered should be provided.

3.  Thereafter, readjudicate the claim for an increased rating for dysthymic disorder.  If it remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

